McCuaiiy, Circuit Judge.
This case falls clearly within the principle announced by the supreme court of the United Hiatos in Marquez v. Frisbie, 101 U. S. 473. It is there held, in a case very analogous to the one before us, that a court will not, by reason of its jurisdiction of the parties, determine their respective rights to a tract of land which are the subject-matter of a pending controversy in the land department, nor will it pass a decree which will render, void a ¡latent when it shall be issued. Relief in that ease was refused because if appeared — “First, that defendants had. not the legal tille; ¡second, that it was in the United States; and, third, that the matter was still in fieri, and under the control of the land officers.” L*’or the same reason we must refuse relief in the present case. The effect of a decree, if one were rendered in accordance with the prayer of the bill, would be to interfere with the officers of the government while in the discharge of their duties in disposing of the public lands, and this the courts will not do. Litchfield v. Register, 9 Wall. 575; Gaines v. Thompson, 7 Wall. 347; Secretary v. McGarrahan, 9 Wall. 298; Marquez v. Frisbie, supra. It is unnecessary to determine the question whether the decision of the land department that complainant was not an actual settler is the decision of a question of fact, and, in the absence of fraud, final and conclusive. The demurrer to the bill is sustained.